Citation Nr: 0602080	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the shoulders.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Degenerative arthritis of the shoulders was not present 
in service, was not manifest within the first post-service 
year, and is not the result of any incident of service.

3.  Lumbosacral strain with degenerative joint disease and 
degenerative disc disease of the lumbar spine is manifested 
by pronounced intervertebral disc syndrome with persistent 
symptoms of sciatic neuropathy, characteristic pain, 
diminished ankle jerk, and little intermittent relief.  



CONCLUSIONS OF LAW

1.  Degenerative arthritis of the shoulders was not incurred 
in or aggravated by service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2005).

2.  A 60 percent rating, but no higher, for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293 (before and after September 23, 
2002) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
In this case, the veteran was notified of the VCAA duties to 
assist by correspondence dated in June 2001.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Factual Background

Service records show the veteran participated in campaigns in 
Northern France and Germany during World War II.  His report 
of separation noted no wounds were received in action and 
shows no awards or medals indicative of combat.  Service 
medical records are negative for complaint, diagnosis, or 
treatment for a shoulder disorder, but show he was treated 
for back pain after a fall down a flight of stairs in Vermont 
in February 1943, after slipping in the bathtub on December 
1, 1944, and after falling out of bed on December 11, 1944.  

Private medical records dated in July 1975 show the veteran 
complained of arthritic pain in the neck and shoulder girdle.  
It was noted he had occasional low back pain.  The diagnosis 
was osteoarthritis.  

VA medical records include a January 1991 X-ray examination 
report noting mild degenerative changes to the left shoulder.  

Private medical records dated in April 1994 show X-rays 
revealed some degenerative arthritis of the shoulder.  
Private hospital records dated in May 1994 noted a well-
established history of degenerative arthritis, particularly 
involving the upper spine and shoulders.  A June 1994 report 
noted the veteran complained of a three to four year history 
of neck and shoulder pain.  Examination revealed a definite 
hunching of the shoulders on active abduction with limited 
rotation.  It was noted the veteran could simply have 
cervical osteoarthritis and some shoulder tendonitis or that 
he could have some systemic disease.  A September 1994 
physical therapy evaluation included a diagnosis of rotator 
cuff tendinitis.  

VA medical records dated in A February 2001 X-ray examination 
revealed degenerative arthritic changes to the shoulders with 
marginal hypertrophic spurring and slight joint narrowing.  
There was no evidence of trauma and the soft tissues were 
normal in appearance.  

In March 2001, the veteran requested entitlement to an 
increased rating for his service-connected lumbosacral 
strain.  In correspondence dated in May 2001 the veteran 
requested his claim for a shoulder disorder be reopened.  

On VA examination in August 2001 the veteran stated that, 
although his record shows he fell off a tank, he was blown 
off a tank and injured his back in the field in Europe.  He 
was first treated in a field hospital and afterward was 
transferred to Belgium, England, and then the United States 
for further treatment.  He stated that his back disorder had 
worsened and that it took him two to three hours to 
straighten up in the mornings.  Even after he was limbered up 
he could only walk to his car and back.  He described an 
inability to stand for more than 10 minutes and stated that 
he experienced back and leg pain after walking 50 to 75 
yards.  

Examination of the back revealed he was able to stand without 
abnormal curvatures.  Forward flexion was to 70 degrees 
without pain.  He was only able to tilt to 10 degrees in 
either direction and was unable to extend from the neutral 
position.  He was unable to toe walk, but could heel walk 
with some support.  The examiner's diagnosis was lumbar 
strain with degenerative joint and disc disease.  It was 
noted this was a progressive problem and that the present 
symptoms were highly suggestive of spinal stenosis.  

The examiner noted the veteran reported the onset of shoulder 
pain 15 years earlier and that it was his belief that the 
arthritis in his back had moved up into his shoulders.  The 
diagnoses included bilateral degenerative changes in the 
shoulders which were accompanied by bilateral tears of the 
rotator cuff and a tear of the right biceps tendon.  It was 
the examiner's opinion that these changes were due to aging 
and wear and tear and that they did not appear to be related 
to service nor to his low back disorder.

In a January 2002 rating decision the RO granted an increased 
40 percent rating for lumbosacral strain with degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  The RO also denied entitlement to service connection 
for degenerative arthritis of the shoulders.  The veteran 
subsequently perfected an appeal from these determinations.  

VA medical records show that magnetic resonance imaging (MRI) 
in September 2002 revealed posterior disc bulges at L3-4 and 
L4-5 without evidence of neuroforaminal narrowing.  

A June 2003 private medical report noted the veteran 
complained of chronic back pain.  Examination revealed lumbar 
spine flexion to about 90 degrees and extension to 25 
degrees.  The veteran was able to toe and heel walk.  His 
reflexes were hypoactive though symmetrical in the knees and 
ankles.  The diagnosis was chronic low back pain.  

In correspondence dated in February 2004, B.H.W., M.D., 
stated the veteran had been his patient for 18 years and that 
he had experienced progressively worsening stiffness in his 
back and shoulders following an injury in service in 1943.  
It was his opinion that the veteran's osteoarthritis with 
pain and severely reduced range of motion was due to this 
injury.

On VA examination in May 2004 the veteran reported a history 
of having been blown off of a tank in 1944 sustaining 
multiple injuries including to the low back.  He stated he 
was hospitalized at different hospitals for a year and a half 
and was initially treated with traction of the low back.  He 
had been using a walker for the past year and had a 
wheelchair he used in the home for the past six months.  He 
could walk approximately two blocks on his walker, but had to 
rest intermittently.  

The examiner noted straight leg raise testing was negative 
bilaterally, but that there was diminished sensation to 
pinprick and vibratory sensation to the feet.  Tendon 
reflexes at the knee level were 2/4 and at the ankle level 
were 1/4.  Backward extension was to 10 degrees, representing 
a loss of 20 degrees because of pain and weakness.  There was 
flexion to 50 degrees, with a loss of 40 degrees because of 
pain.  There was lateral flexion to 15 degrees, bilaterally, 
representing a 15 degree loss due to pain.  There was an 
increase in right lumbar muscle tone, but no scoliosis.  It 
was noted the veteran walked with a limp on the left leg and 
that he was unable to walk on his heels or on his toes.  The 
diagnoses included degenerative disk disease of the lumbar 
spine with back pain, left leg radiation, and markedly 
decreased range of motion.  The disorder was described as a 
moderate disability with progression.  The examiner noted 
there was no evidence of additional limitation on repetitive 
use or during flare-ups.  It was noted there were no 
incapacitating episodes over the previous year because of the 
back.

In correspondence dated in June 2004 the veteran asserted 
that the injuries to his spine and shoulders had been 
incurred during combat.  He requested, in essence, that the 
fact that there were no service medical records to prove that 
his shoulders were injured when he fell from a tank during 
World War II not be held against him.

Private medical records dated in December 2004 show that a 
computed tomography (CT) scan revealed lumbar rotary 
scoliosis with upper convexity towards the right and lower 
convexity to the left with multilevel marked degenerative 
spondylosis.  There was also diffuse annular tearing of the 
disc at L2-3 through L4-5, bulging discs from L2-3 through 
L4-5, mild Grade I spondylolisthesis at L3-4, and milder 
facet arthropathy at L2-3 and L4-5.  Records show the veteran 
underwent provocative discography at L4-5, L3-4, and L2-3 
under fluoroscopy with contrast.  The postoperative diagnoses 
included lumbar discopathy, lumbar radiculopathy, severe 
lumbar spondylosis, mechanical low back pain, facet lumbar 
arthropathy, and failed conservative management.  

At his personal hearing in September 2005 the veteran 
testified that because of his back disability he was unable 
to stand up straight and that he experienced periods of 
ankylosis where he could not get around.  His spouse 
testified that he was unable to help around the house and 
that most often she had to serve him his meals in bed.  The 
veteran also testified that his shoulder disorders had 
progressively worsened since he was blown off his tank in 
1944.  He stated he had been hospitalized on Thanksgiving in 
1944 and was finally released from hospital treatment in 
August 1945.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds 
degenerative arthritis of the shoulders was not present in 
service, was not manifest within the first post-service year, 
and was not incurred as a result of any incident of service.  
Although service medical records show the veteran was treated 
for back injuries during service, there is no evidence of any 
shoulder problems prior to July 1975.  The August 2001 VA 
examiner's opinion is also persuasive that the present 
bilateral degenerative changes to the shoulders are not 
related to any injury in service.  The Board finds this 
opinion warrants a higher degree of evidentiary weight than 
the February 2004 private medical statement of Dr. B.H.W. 
because it was provided after a thorough specialty 
examination.

The Board also notes that the evidence of record is 
inconclusive as to whether the veteran may be considered a 
combat veteran for VA compensation purposes, but that as the 
medical evidence shows the degenerative changes to the 
shoulders are due to aging and wear and tear the nexus 
requirement for service connection has not been met.  
Therefore, additional development to determine actual combat 
participation is not warranted.

While the veteran believes his shoulder disorders were 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

The Board notes that while this appeal was pending, the 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("new spinal regulations").  The Board will hereafter 
designate the regulations in effect prior to the respective 
amendments as the "old disc regulations" and the "old 
spinal regulations."  The timing of this change requires the 
Board to first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The old spinal and disc regulations were as follows:

5289
Spine, ankylosis of, lumbar:

Unfavorab
le
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 26, 2003)

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised (new disc 
regulations):



5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(effective September 23, 2002)
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

VA's General Counsel has also held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (Dec. 16, 1997).  The Court 
has held, however, that there is no basis for a rating in 
excess of the maximum schedular rating for limitation of 
motion as a result of pain or functional loss under the 
provision for 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

Effective September 26, 2003, the rating criteria for the 
spine were revised (new spinal regulations):

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(effective September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

In this case, the evidence demonstrates that prior to 
September 23, 2002, the veteran's service-connected 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease of the lumbar spine was manifested 
by severe limitation of lumbar spine motion, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, and abnormal mobility on forced 
motion.  The Board notes that the present 40 percent 
disability rating was assigned effective from the date of the 
veteran's claim on March 12, 2001, and that higher or 
separate schedular ratings under the criteria of Diagnostic 
Codes 5292 and 5295 or the revised Diagnostic Code 5237 are 
not possible.  

Prior to September 23, 2002, however, a 60 percent rating was 
possible for intervertebral disc syndrome under Diagnostic 
Code 5293.  In this case, the August 2001 VA examiner noted 
the veteran's lumbar strain with degenerative joint and disc 
disease was a progressive problem and that the present 
symptoms were highly suggestive of spinal stenosis.  A June 
2003 private medical report noted the veteran's reflexes were 
hypoactive in the knees and ankles.  On VA examination in May 
2004 the veteran had diminished sensation to pinprick and 
vibratory sensation to the feet and diminished tendon 
reflexes at the knee and ankle.  The diagnoses included 
degenerative disk disease of the lumbar spine with back pain, 
left leg radiation, and markedly decreased range of motion.  
Private medical records dated in December 2004 included 
postoperative diagnoses of lumbar discopathy, lumbar 
radiculopathy, severe lumbar spondylosis, mechanical low back 
pain, and facet lumbar arthropathy.  The Board finds these 
findings are more indicative of a pronounced intervertebral 
disc syndrome with persistent symptoms of sciatic neuropathy, 
characteristic pain, diminished ankle jerk, and little 
intermittent relief.  The symptoms associated with 
radiculopathy and spinal stenosis appear to have been 
persistent since the August 2001 examination; therefore, an 
increased 60 percent rating is warranted under the old disc 
regulations.

The Board finds, however, that there is no probative evidence 
of lumbar spine ankylosis and no evidence demonstrating that 
the veteran has experienced any incapacitating episodes due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
There is also no evidence of any bowel or bladder impairment 
as a result of this disorder.  Therefore, the Board finds a 
rating in excess of 60 percent is not warranted under the 
applicable rating criteria effective either before or after 
the September 23, 2002, or September 26, 2003, revisions.

The Board notes, however, that the September 23, 2002, 
revisions specifically provided alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  It is 
significant to note that previously the rating criteria for 
Diagnostic Code 5293 included consideration of the 
neurological symptoms as part of the criteria for the 
schedular ratings.  

Sciatic Nerve.

852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a (2005)

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2005)

Based upon the evidence of record, the Board finds the 
veteran's service-connected back disability after 
September 23, 2002, is manifested by no more than mild 
incomplete paralysis to the sciatic nerve.  Therefore, a 
rating higher than 60 percent is not possible for separate 
and combined ratings for the chronic orthopedic and 
neurological manifestations of his intervertebral disc 
syndrome.  There is also no evidence of any unusual or 
exceptional circumstances related to these service-connected 
disorders that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  


ORDER

Entitlement to service connection for degenerative arthritis 
of the shoulders is denied.

Entitlement to a 60 percent rating, but no higher, for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease of the lumbar spine is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


